    CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 1 of 21




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                          16-CR-277 (DWF/KMM)



UNITED STATES OF AMERICA,
                                                 GOVERNMENT’S RESPONSE
                   Plaintiff,                    IN OPPOSITION TO
                                                 DEFENDANT’S MOTION FOR
                   v.                            COMPASSIONATE RELEASE
                                                 UNDER 18 U.S.C.
JESSE VANG,                                      § 3582(c)(1)(A)

                   Defendant.



                                 Introduction


      On June 4, 2020, Defendant Jesse Vang filed a three-page, pro se motion

asking the Court for compassionate release, a sentence reduction, or home

confinement. (Dkt. 53). In his motion, Vang did not identify any medical issues

making him particularly vulnerable to COVID-19; he focused on facts that he

believed would demonstrate that he is a changed man who would lead a

productive life and support his children if released. (Id.). On July 20, Vang filed

a second (or supplemental) pro se motion for compassionate release (Dkt. 56),

this time attaching seven exhibits, including some of his medical records (56-

2, 56-3, 56-5), a copy of a request he made to the warden for compassionate

release (56-6), and a proposed release plan (56-7). Among other things, these




                                     1
     CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 2 of 21




records show that Vang has already contracted the COVID-19 virus, and that

he has fared relatively well, having lost his sense of smell and experienced

shortness of breath and coughing “here and there.” (Dkt. 56-6 at 1). The Court

ordered the government to provide a response by July 27, 2020.

      The United States respectfully opposes the motion. This Court should

deny Vang’s motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A),

with prejudice because Vang has not met his burden of establishing that a

sentence reduction is warranted under the statute. The Court should deny

Vang’s request for an order directing BOP to transfer him to home confinement

because it is without jurisdiction to grant such relief.

                             Factual Background

I.    Procedural History

      On February 28, 2017, Vang pled guilty to conspiracy to distribute

methamphetamine in violation of 21 U.S.C §§ 841(a)(1), 841(b)(1)(B), and 846.

(Plea Agreement, Dkt. 34). On November 28, 2017, this Court sentenced him

to 72 months of imprisonment. (Judgment, Dkt. 49 at 2). Vang has served

approximately half of his sentence.

      On April 23, 2020, Vang sent an email to the warden at FCI Milan,

stating that he had requested Compassionate Release on April 15, 2020. (Dkt.

56-6 at 2). On June 17, 2020, Vang submitted a form entitled “Inmate Request

to Staff” asking the warden for Compassionate Release. (Dkt. 56-6 at 3). The


                                      2
    CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 3 of 21




Government does not have any records indicating whether Vang’s request was

denied or granted. For purposes of this response, the Government presumes

the warden either did not respond to, or denied, Vang’s motion.

      Vang’s BOP records show that on April 5, 2020, he reported to his

housing manager that he believed he had a fever, and he had some other

symptoms including chills and diarrhea. (Dkt. 56-3 at 17). That day, Vang’s

temperature was measured at 100.8 degrees, and he was immediately placed

into isolation/quarantine so that he could get a COVID test. (Id. at 17-18, 20).

Vang was given a COVID test on April 10, and the test came back positive on

April 15, 2020. (Govt. Exh. 1 at 4; Govt. Exh. 2 at 10.) He was released from

quarantine on April 12, 2020, with no restrictions. (Dkt. 56-2 at 12). By May 1,

Vang was deemed “COVID recovered.” (Govt. Exh. 1 at 4; Exh. 2 at 10.)

      During the time Vang was experiencing the COVID illness, he had

various flu-like symptoms that appear to have been relatively minor. For

example on April 9, four days after he was first measured as having a fever,

Vang reported having a cough, but he no longer had a fever. His records

confirm that his temperature was 98 degrees that day. (Dkt. 56-2 at 6). In fact,

BOP medical records show the only day Vang had a fever was on April 5. (Dkt.

56-2 at 3). On April 12, medical personnel noted that Vang was alert, oriented,

his lungs were clear, he denied having any symptoms, and he could be released

back to general population. (Govt. Exh. 2 at 11).


                                    3
      CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 4 of 21




       On April 29, Vang reported that he was still experiencing a loss of smell

and shortness of breath, but had no other symptoms. (Id. at 7). That same day,

radiology images (presumably a chest X-ray) showed that Vang’s lungs were

clear and his “cardiac silhouette” was normal. (Id. at 80). At a medical

appointment on June 1, 2020, Vang reported having no lingering symptoms

other than loss of his sense of smell, and an intermittent loss of his sense of

taste. (Govt. Exh. 2 at 1). On that date, he denied having any other symptoms

such as cough, difficulty breathing, aches, fever, or chills. (Id.) The physician

noted that Vang seemed to be “perseverating over loss of smell and taste from

prior covid” and recommended that he be referred for psychological help in

coping with his feelings. (Id. at 2). In his motion, Vang claims that his lingering

effects from having Covid-19 are that he has lost his sense of smell and

experienced shortness of breath and coughing “here and there.” (Dkt. 56-6 at

1).


II.    BOP’s Response to the COVID-19 Pandemic

       As this Court is well aware, COVID-19 is an extremely dangerous illness

that has caused many deaths in the United States in a short period of time and

that has resulted in massive disruption to our society and economy. In response

to the pandemic, BOP has taken significant measures to protect the health of

the inmates in its charge.



                                     4
    CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 5 of 21




      BOP has explained that “maintaining safety and security of [BOP]

institutions is [BOP’s] highest priority.” BOP, Updates to BOP COVID-19

Action     Plan:    Inmate   Movement     (Mar.    19,   2020),   available   at

https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

      Indeed, BOP has had a Pandemic Influenza Plan in place since 2012.

BOP      Health    Services Division, Pandemic     Influenza Plan-Module       1:

Surveillance       and   Infection   Control   (Oct.     2012),   available   at

https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is

lengthy and detailed, establishing a multi-phase framework requiring BOP

facilities to begin preparations when there is first a “[s]uspected human

outbreak overseas.” Id. at i. The plan addresses social distancing, hygienic and

cleaning protocols, and the quarantining and treatment of symptomatic

inmates.

      Consistent with that plan, BOP began planning for potential coronavirus

transmissions in January. At that time, the agency established a working

group to develop policies in consultation with subject matter experts in the

Centers for Disease Control, including by reviewing guidance from the World

Health Organization.

      On March 13, 2020, BOP began to modify its operations, in accordance

with its Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the

risk of COVID-19 transmission into and inside its facilities. Since that time, as


                                     5
    CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 6 of 21




events require, BOP has repeatedly revised the Action Plan to address the

crisis.

          BOP’s operations are presently governed by Phase Seven of the Action

Plan. The current modified operations plan requires that all inmates in every

BOP institution be secured in their assigned cells/quarters, in order to stop any

spread of the disease. Only limited group gathering is afforded, with attention

to social distancing to the extent possible, to facilitate commissary, laundry,

showers, telephone, and computer access. Further, BOP has severely limited

the movement of inmates and detainees among its facilities. Though there will

be exceptions for medical treatment and similar exigencies, this step as well

will limit transmissions of the disease. Likewise, all official staff travel has

been cancelled, as has most staff training.

          All staff and inmates have been and will continue to be issued face masks

and strongly encouraged to wear an appropriate face covering when in public

areas when social distancing cannot be achieved.

          Every newly admitted inmate is screened for COVID-19 exposure risk

factors and symptoms. Asymptomatic inmates with risk of exposure are placed

in quarantine for a minimum of 14 days or until cleared by medical staff.

Symptomatic inmates are placed in isolation until they test negative for

COVID-19 or are cleared by medical staff as meeting CDC criteria for release

from isolation. In addition, in areas with sustained community transmission,


                                       6
    CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 7 of 21




all facility staff are screened for symptoms. Staff registering a temperature of

100.4 degrees Fahrenheit or higher are barred from the facility on that basis

alone. A staff member with a stuffy or runny nose can be placed on leave by a

medical officer.

      Contractor access to BOP facilities is restricted to only those performing

essential services (e.g. medical or mental health care, religious, etc.) or those

who perform necessary maintenance on essential systems. All volunteer visits

are suspended absent authorization by the Deputy Director of BOP. Any

contractor or volunteer who requires access will be screened for symptoms and

risk factors.

      Social and legal visits were stopped as of March 13, and remain

suspended at this time, to limit the number of people entering the facility and

interacting with inmates. In order to ensure that familial relationships are

maintained throughout this disruption, BOP has increased detainees’

telephone allowance to 500 minutes per month. Tours of facilities are also

suspended. Legal visits will be permitted on a case-by-case basis after the

attorney has been screened for infection in accordance with the screening

protocols for prison staff.

      Further details and updates of BOP’s modified operations are available

to the public on the BOP website at a regularly updated resource page:

www.bop.gov/coronavirus/index.jsp.


                                    7
    CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 8 of 21




      In addition, in an effort to relieve the strain on BOP facilities and assist

inmates who are most vulnerable to the disease and pose the least threat to

the community, BOP is exercising greater authority to designate inmates for

home confinement. On March 26, 2020, the Attorney General directed the

Director of the Bureau of Prisons, upon considering the totality of the

circumstances concerning each inmate, to prioritize the use of statutory

authority to place prisoners in home confinement. That authority includes the

ability to place an inmate in home confinement during the last six months or

10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move

to home confinement those elderly and terminally ill inmates specified in 34

U.S.C. § 60541(g). Congress has also acted to enhance BOP’s flexibility to

respond to the pandemic. Under the Coronavirus Aid, Relief, and Economic

Security Act, enacted on March 27, 2020, BOP may “lengthen the maximum

amount of time for which the Director is authorized to place a prisoner in home

confinement” if the Attorney General finds that emergency conditions will

materially affect the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2),

134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621 note). On April 3, 2020,

the Attorney General gave the Director of BOP the authority to exercise this

discretion, beginning at the facilities that thus far have seen the greatest

incidence of coronavirus transmission.




                                     8
    CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 9 of 21




      Taken together, all of these measures are designed to mitigate sharply

the risks of COVID-19 transmission in a BOP institution. BOP has pledged to

continue monitoring the pandemic and to adjust its practices as necessary to

maintain the safety of prison staff and inmates while also fulfilling its mandate

of incarcerating all persons sentenced or detained based on judicial orders.

      Unfortunately and inevitably, some inmates such as Vang have become

ill, and more likely will in the weeks ahead. But BOP must consider its concern

for the health of its inmates and staff alongside other critical considerations.

For example, notwithstanding the current pandemic crisis, BOP must carry

out its charge to incarcerate sentenced criminals to protect the public. It must

consider the effect of a mass release on the safety and health of both the inmate

population and the citizenry. It must marshal its resources to care for inmates

in the most efficient and beneficial manner possible. It must assess release

plans, which are essential to ensure that a defendant has a safe place to live

and access to health care in these difficult times. And it must consider myriad

other factors, including the availability of both transportation for inmates (at

a time that interstate transportation services often used by released inmates

are providing reduced service), and supervision of inmates once released (at a

time that the Probation Office has necessarily cut back on home visits and

supervision).




                                    9
       CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 10 of 21




         According to the BOP website, FCI Milan – where Vang is currently

placed – has just three active covid-19 cases among inmates, and one active

case      among    a   staff   member,     as   of   the   date   of   this   filing.

https://www.bop.gov/coronavirus. A total of 90 inmates, including Vang, have

tested positive for Covid-19. This is far fewer than Vang claimed existed when

he filed his motion on June 20, when he reported that the facility had 134

confirmed cases. (See Dkt. 56 at 2). At any rate, while FCI-Milan does not have

a perfect record, the number of positive tests and the manner in which Vang

was treated (and recovered), shows that the facility is succeeding in staving off

the epidemic and that it is well-equipped to successfully treat inmates who

contract the virus.

III.     Vang’s Motion for Compassionate Release

         Vang claims that Covid-19 factors combined with his rehabilitation show

“compelling” circumstances justifying a reduction of his sentence. Vang admits

that rehabilitation, alone, would not justify compassionate release. (Dkt. 56 at

16).

                                    Arguments

         In this case, Vang cannot meet his burden to show that he is eligible for

a sentence reduction in the form of compassionate release. Additionally, the

Court should deny Vang’s motion for home confinement because the Court is

without jurisdiction to grant such relief.


                                      10
     CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 11 of 21




I.     The Court Can Consider Vang’s Motion Because He Has
       Exhausted His Administrative Remedies.


       Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain

circumstances, grant a defendant’s motion to reduce his or her term of

imprisonment. Before filing that motion, the defendant must first request that

BOP file such a motion on his or her behalf. § 3582(c)(1)(A). A court may grant

the defendant’s own motion for a reduction in his sentence only if the motion

was filed “after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after 30 days have passed “from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Id.

       Vang appears to have filed at least one request with the warden, and

more than 30 days have elapsed since he did so. (Exhibit 56-6). Therefore, it

appears he has met the exhaustion requirement. Where the exhaustion

requirement is met, a court may reduce the defendant’s term of imprisonment

“after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court

finds, as relevant here, that (i) “extraordinary and compelling reasons warrant

such a reduction” and (ii) “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). As the

movant, Vang bears the burden to establish that he is eligible for a sentence




                                    11
    CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 12 of 21




reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United

States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

      It is well established that once a district court has pronounced sentence

and the sentence becomes final, the court has no inherent authority to

reconsider or alter that sentence. Rather, it may do so only if authorized by

statute. See, e.g., United States v. Addonizio, 442 U.S. 178, 189 & n.16 (1979);

United States v. Washington, 549 F.3d 905, 917 (3d Cir. 2008); United States

v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997) (“A district court does not have

inherent authority to modify a previously imposed sentence; it may do so only

pursuant to statutory authorization.”) (internal quotation marks omitted).

While Congress indisputably acted in the First Step Act to expand the

availability of compassionate release, it expressly imposed on inmates the

requirement of initial resort to administrative remedies. And this is for good

reason: BOP conducts an extensive assessment for such requests. See 28 C.F.R.

§   571.62(a);     BOP    Program        Statement   5050.50,    Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C.

§§ 3582(c)(1)(A)          and             4205(g),        available           at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf. As         the   Procedures

reflect, the BOP completes a diligent and thorough review, with considerable

expertise concerning both the inmate and the conditions of confinement. Its

assessment will always be of value to the parties and the Court.


                                    12
   CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 13 of 21




      That is especially true during the current crisis. As explained above,

BOP must balance a host of considerations in deciding whether to release an

inmate to recommend a reduction in an inmate’s sentence or grant the inmate

home confinement—not only the health of the inmate and BOP staff, but also

the safety of the public. BOP is best positioned to determine the proper

treatment of the inmate population as a whole, taking into account both

individual considerations in light of on an inmate’s background and medical

history and more general considerations regarding the conditions and needs at

particular facilities. The provision of § 3582(c)(1)(A) prioritizing administrative

review therefore makes sense not only in the ordinary case, but also at this

perilous time. As the Third Circuit has held, “[g]iven BOP’s shared desire for

a safe and healthy prison environment, . . . strict compliance with §

3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—

importance.” Raia, 954 F.3d at 597. See also United States v. McCann, 2020

WL 1901089, at *2 (E.D. Ky. Apr. 17, 2020) (“The Court recognizes that these

are unsettling times for everyone, including prisoners. But in such a context,

the exhaustion requirement of the compassionate release statute is perhaps

most important.”).




                                     13
      CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 14 of 21




II.     The Court Should Deny The Motion Because Vang Has Failed to
        Present Any “Extraordinary and Compelling Reasons”
        Warranting a Sentence Reduction.

        The Court should deny Vang’s motion for a reduction of his sentence

because he has not identified “extraordinary and compelling reasons” for that

reduction within the meaning of § 3582(c)(1)(A) and the Sentencing

Commission’s policy statement.

        The Sentencing Commission’s policy statement defines “extraordinary

and compelling reasons” to include, as relevant here, certain specified

categories of medical conditions. USSG § 1B1.13, cmt. n.1(A). For that reason,

to state a cognizable basis for a sentence reduction based on a medical

condition, a defendant first must establish that his condition falls within one

of the categories listed in the policy statement. The mere existence of the

COVID-19 pandemic, which poses a general threat to every non-immune

person in the country, does not fall into any of the categories and therefore

could not alone provide a basis for a sentence reduction. See United States v.

Fry, 2020 WL 1923218 at *1 (D. Minn. Apr. 21, 2020) (“To merit such

compassionate release, Fry must show more than a mere speculation of the

possibility of contracting the virus.”). The categories encompass specific serious

medical conditions afflicting an individual inmate, not generalized threats to

the entire population. As the Third Circuit has held, “the mere existence of

COVID-19 in society and the possibility that it may spread to a particular


                                    14
    CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 15 of 21




prison alone cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United States v.

Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“a reduction of

sentence due solely to concerns about the spread of COVID-19 is not consistent

with the applicable policy statement of the Sentencing Commission as required

by § 3582(c)(1)(A).”). 1

      Vang’s compassionate release motion is based around his COVID-19

diagnosis earlier this year. It has already been more than three months since

Vang tested positive for the virus (and possibly longer since he actually became

infected), and his own exhibit shows that he was released from quarantine on

April 12, 2020, with no restrictions. (Dkt. 56-2 at 12). Vang currently reports

only loss of smell, along with occasional shortness of breath and coughing. His

lungs and heart have been tested and found to be clear of symptoms. Everyone


1 See also, e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17,
2020) (denied for 28-year-old inmate at institution with outbreak); United
States v. Okpala, 2020 WL 1864889 (E.D.N.Y. Apr. 14, 2020); United States v.
Weeks, 2020 WL 1862634 (S.D.N.Y. Apr. 14, 2020); United States v. Haney,
2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (denied for 61-year-old with no
other conditions); United States v. Pinto-Thomaz, 2020 WL 1845875 (S.D.N.Y.
Apr. 13, 2020) (two insider trading defendants with less than a year to serve
have no risk factors); United States v. Korn, 2020 WL 1808213, at *6 (W.D.N.Y.
Apr. 9, 2020) (“in this Court’s view, the mere possibility of contracting a
communicable disease such as COVID-19, without any showing that the
Bureau of Prisons will not or cannot guard against or treat such a disease, does
not constitute an extraordinary or compelling reason for a sentence reduction
under the statutory scheme.”); United States v. Carver, 2020 WL 1892340 (E.D.
Wash. Apr. 8, 2020).


                                   15
   CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 16 of 21




certainly hopes that Vang’s post-COVID-19 recovery continues to be one

without long-term complication, regardless of the impact on his motion for

release. However, the fact that he contracted COVID-19 does not change the

correct result in regards to his motion. Vang is a young man who appears to

have recovered from COVID-19 with minimal lasting impacts, in which case

he will presumably have developed at least some level of immunity, and his

situation vis-à-vis COVID-19 will be better than the vast majority of

Americans.

      Another court in the Eighth Circuit addressed a similar scenario in

United States v. Brunston, 18-CR-40145-KES (D.S.D., May 26, 2020). There, a

37-year-old prisoner tested positive for COVID-19 while also suffering from

severe chronic medical conditions including Type 2 diabetes, asthma,

hypertensive heart disease with heart failure, hypertension, sleep apnea,

epilepsy/seizure disorder, and kidney disorder. Id. at 2. During his 14-day

observation period, he did not experience coughing, muscle pain, fatigue, sore

throat, loss of taste or smell, chills, or fever. Id. The court denied his request

under § 3582(c)(1)(A), notwithstanding his elevated risk:

             [A]lthough Brunston has medical conditions that
             theoretically put him at a higher risk for severe illness,
             that has not been the case as of yet. It has been two
             weeks since Brunston tested positive, and his condition
             remains stable. . . . [T]he court finds that Brunston does
             not satisfy the criteria under USSG § 1B1.13 comment


                                     16
   CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 17 of 21




              note 1(A) because his medical condition has not
              substantially diminished his ability to provide self-care
              within the correctional facility environment.
Id. at 6-7.

      Moreover, Vang does not present any condition putting him at greater

risk for an adverse outcome were he to be re-infected. See, e.g., United States

v. Zahn, 2020 WL 3035795, at *2 (N.D. Cal. June 6, 2020) (Lompoc inmate has

recovered; while there is no certainty about the risk of reinfection, “Even so,

the immediate threat to Zahn has passed, fortunately with no serious

complications of any kind. That is enough to find that he has not proffered an

extraordinary     and   compelling    reason   for   release   under      18   U.S.C.

§ 3582(c)(1)(A)(i).”); United States v. Kim, 2020 WL 3213312 (D. Haw. June 15,

2020) (same); United States v. Curtiss, 2020 WL 3146506, at *2 (W.D.N.Y. June

15, 2020) (same); United States v. Kelley, 2020 WL 2747887 (N.D. Cal. May 27,

2020) (relief denied; defendant is positive and expected to recover, and has no

risk factor); United States v. Gregory, 2020 WL 3036001 (N.D. Ill. June 5, 2020)

(66-year-old Elkton inmate recovered, has no ill effects); United States v. Purry,

2020 WL 2773477, at *2 (D. Nev. May 28, 2020) (Lompoc inmate tested positive

and is asymptomatic; he is being cared for, and release is not warranted);

United States v. Zubkov, 2020 WL 2520696 (S.D.N.Y. May 18, 2020) (denied

for inmate who recovered from COVID-19); United States v. Lowman, 2020 WL

3472923, at *5 (W.D.N.C. June 25, 2020) (“The sole fact that Defendant tested


                                     17
   CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 18 of 21




positive for COVID-19 has little impact on this Court’s analysis. Many people

who test positive for COVID-19 may be asymptomatic or may only have a

minor case that is far from life threatening”; denied based on 3553(a) factors

and violent nature of offense); United States v. Houghton, 2020 WL 2992189

(D. Or. June 4, 2020) (denied to Terminal Island inmate who has tested

positive, and presents no risk factors); United States v. Vargas, 2020 WL

3056794 (D. Or. June 9, 2020) (Lompoc inmate tested positive but remained

asymptomatic; has asthma; consideration of all factors supports denial);

United States v. Raymer, 2020 WL 3451855, at *4 (E.D. Tex. June 23, 2020)

(inmate who tested positive and remained asymptomatic does not present

extraordinary reason); United States v. Daza-Cortez, 2020 WL 3451959 (W.D.

Wash. June 24, 2020) (Yazoo City inmate recovered, and presents no other risk

factor); United States v. Rumley, 2020 WL 2499046 (W.D. Va. May 14, 2020)

(Butner inmate tested positive, has minor symptoms; motion denied).

      If Vang does develop later complications, or is reinfected, he will be

treated by BOP. And if his physical condition is later found to have

substantially deteriorated as a result of any complications such that she then

may be able to demonstrate “extraordinary and compelling reasons” under 18

U.S.C. § 3582(c)(1)(A)(i), he may again move for relief. At this point, Vang

cannot make such a showing and the Court should deny his motion.




                                  18
       CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 19 of 21




III.     This Court Has No Authority to Direct the BOP to Place Vang
         in Home Confinement.


         Vang has also asked that this Court order BOP to place him in home

confinement or recommend that BOP place him in home confinement. That

request should be denied because this Court has no authority to direct BOP to

place a defendant in home confinement. Rather, such designation decisions are

committed solely to BOP’s discretion.

         Once a sentence is imposed, BOP is solely responsible for determining

an inmate’s place of incarceration. See 18 U.S.C. § 3621(b); Moore v. United

States Att’y Gen., 473 F.2d 1375, 1376 (5th Cir. 1973) (per curiam); see also

McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion) (“It is well settled

that the decision where to house inmates is at the core of prison administrators’

expertise.”). A court has no authority to designate a prisoner’s place of

incarceration. United States v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993). See

also United States v. James, 2020 WL 1922568 at *2 (D. Minn. Apr. 21, 2020);

United States v. Brown, 2020 WL 1922567 at *2 (D. Minn. Apr. 21, 2020);

United States v. Kluge, 2020 WL 209287 at *3 (D. Minn. Jan. 14, 2020).

Because Harris’ request for home confinement alters only the place of

incarceration, not the actual term of incarceration, only BOP may grant or

deny his request.




                                    19
   CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 20 of 21




      Moreover, there is no constitutional or statutory authority that allows

the Court to order home confinement. A prisoner has no constitutional right to

confinement in any particular place, including in home confinement. See

Sandin v. Conner, 515 U.S. 472, 478 (1995) (“the Due Process Clause did not

itself create a liberty interest in prisoners to be free from intrastate prison

transfers.”); Meachum v. Fano, 427 U.S. 215, 224 (1976) (“The conviction has

sufficiently extinguished the defendant’s liberty interest to empower the State

to confine him in any of its prisons.”). Following the imposition of sentence, the

Court has limited jurisdiction to correct or modify that sentence absent specific

circumstances enumerated by Congress in 18 U.S.C. § 3582. United States v.

Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010) (per curiam). Section 3582(c)

contemplates only a reduction in sentence. See § 3582(c).

      Because § 3582(c) deprives the Court of jurisdiction to grant home

confinement and because Vang offers no other statutory authority to support

his request for such relief, this Court has no authority to act on his request for

such relief in this forum.

                                  Conclusion

      For these reasons, this Court should deny Vang’s motion for a sentence

reduction.




                                    20
   CASE 0:16-cr-00277-DWF-KMM Document 60 Filed 07/28/20 Page 21 of 21




Date: July 27, 2020
                                     Respectfully submitted,
                                     ERICA H. MacDONALD
                                     United States Attorney
                               By: s/ Amber M. Brennan
                                   Amber M. Brennan
                                   Assistant United States Attorney




                                21
